CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee 2.90% Notes Due 2010 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $2,248,650,000 $88,371.95 3.25% Notes Due 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $2,499,150,000 $98,216.60 Floating Rate Notes Due June 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $500,000,000 $19,650.00 Floating Rate Notes Due December 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $500,000,000 $19,650.00 Filed pursuant to Rule 424(b)(2) Relating to Registration Statement No. 333-131266 PROSPECTUS
